Broyles, C. J.,
dissenting. An action for money damages against a municipal corporation, for injuries to person or property, can not be maintained unless it is made to appear that, before the suit was filed, the governing authority of the municipality was furnished xvith a written statement of the plaintiff’s claim, and that such statement set forth the time, the place, and the extent of the alleged injuries, as near as practicable, and the negligence which caused the same. Civil Code (1910), § 910; Marks v. Rome, 145 Ga. 399 (3) (89 S. E. 324); City Council of Augusta v. Marks, 124 Ga. 368 (52 S. E. 539); Maryon v. Atlanta, 149 Ga. 36 (99 S. E. 116); Sirmans v. Ray City, 32 Ga. App. 430 (124 S. E. 60). The words “as near as practicable” in the Code section follow and *452qualify the words “time, place, and extent of the alleged injuries,” but they precede and do not qualify the words “the negligence which caused the same.” Harrison Co. v. Atlanta, 26 Ga. App. 727, 729 (supra). In other words, the time, the place, and the extent of the alleged injuries, may be set forth generally and with only reasonable certainty, and an immaterial variance between the notice given the governing authority of the municipality and the petition thereafter filed, “as to time, place, or extent of injury, will not amount to a fatal variance” (Langley v. Augusta, 118 Ga. 600, supra), but the alleged negligence relied on must be clearly and specifically set forth in the notice, and the negligence set forth therein and the negligence alleged in the petition must be identical.
While the plaintiff in such an action is not required to set forth in his petition the notice, yet where, as in these cases, he attaches a copy of the notice as an exhibit to the petition, and where the notice shows on its face that the manadatory requirement of the Code section, that the alleged negligence relied on must be clearly and specifically set forth in the notice, has not been complied with, the petition is subject to be dismissed on general demurrer. Saunders v. Fitzgerald, 113 Ga. 619 (38 S. E. 978) ; Newton v. Moultrie, 37 Ga. App. 631 (3) (141 S. E. 322).
In each of the instant cases the notice was attached as an exhibit to the petition and made a part thereof, and the statements in all of the notices as to the time, the place, and the alleged negligence of the City of Atlanta, are identical. The statements as to the time, the place, and the extent of the alleged injuries are sufficiently set forth in the notice. However, the alleged negligence of the city is not clearly and specifically stated therein as required. The only allegations from which any negligence of the city could possibly be inferred or guessed at are contained in the following portion of the notice: The personal injuries were “received while she [the sender of the notice] was riding as a passenger in an automobile driven by Milton C. Blackmon along Glenn street in an easterly direction, when the car in which she was riding was struck by a truck owned by the City of Atlanta and used by the Waterworks Department and bearing the number 18; which said accident took place where said Glenn street interests with Pulliam street, in the City of Atlanta, on August 14, 1933, at about 10 :30 o’clock a. m. The city truck was traveling in a southerly direction on Pulliam street and *453the car in which claimant was riding had passed the center of the intersection when it was struck by the city waterworks truck.” I agree with the following statement in the brief of counsel for the City of Atlanta: “In the instant cases there is no effort, no pretense, to set up in the ante-litem notice any negligence whatsoever, of any character whatsoever, on the part of the plaintiff in error. We are only left to conjecture, to guess, to wonder, how or wherein plaintiff in error [the City of Atlanta] was guilty of negligence in the premises. Section 910- of the Code requires that we be relieved from any doubt or uncertainty as to the negligence claimed. The notice in the instant cases sets forth no act of negligence. Plaintiff in error was entitled to this notice in the antelitem notice and before the filing of the petition in the court below.”
The amended petitions, properly construed (most strongly against the plaintiffs), do not show a waiver by the City of Atlanta of the required notice. In my opinion the court erred in each case in overruling the general demurrer to the petition as amended.